132 Nev., Advance Opinion l ie
                        IN THE SUPREME COURT OF THE STATE OF NEVADA

                AIMEE HAIRR; AURORA ESPINOZA;                          No. 69580
                ELIZABETH ROBBINS; LARA ALLEN;
                JEFFREY SMITH; AND TRINA SMITH,
                Petitioners,
                vs.
                THE FIRST JUDICIAL DISTRICT                                   FILED
                COURT OF THE STATE OF NEVADA, IN                               MAR 1 0 2016
                AND FOR THE COUNTY OF CARSON
                                                                              Tii,C1s K. LINDEMAN
                CITY; AND THE HONORABLE JAMES                            CL
                                                                                              mn,

                E. WILSON, DISTRICT JUDGE,                              BY
                                                                              CHIE    Pll
                Respondents,
                and
                HELLEN QUAN LOPEZ, INDIVIDUALLY
                AND ON BEHALF OF HER MINOR
                CHILD, C.Q.; MICHELLE GORELOW,
                INDIVIDUALLY AND ON BEHALF OF
                HER MINOR CHILDREN, A.G. AND
                H.G.; ELECTRA SKRYZDLEWSKI,
                INDIVIDUALLY AND ON BEHALF OF
                HER MINOR CHILD, L.M.; JENNIFER
                CARR, INDIVIDUALLY AND ON
                BEHALF OF HER MINOR CHILDREN,
                W.C., A.C., AND E.C.; LINDA JOHNSON,
                INDIVIDUALLY AND ON BEHALF OF
                HER MINOR CHILD, K.J.; SARAH
                SOLOMON AND BRIAN SOLOMON,
                INDIVIDUALLY AND ON BEHALF OF
                THEIR MINOR CHILDREN, D.S. AND
                K.S.; AND DAN SCHWARTZ, NEVADA
                STATE TREASURER, IN HIS OFFICIAL
                CAPACITY,
                Real Parties in Interest.


                            Original petition for a writ of mandamus challenging a district
                court order denying a motion to intervene.
                           Petition denied.
SUPREME COURT
       OF
     NEVADA

(0) 1947A   e                                                                           - 67(
                   Kolesar & Leatham, Chtd., and Matthew T. Dushoff and Lisa J. Zastrow,
                   Las Vegas,
                   for Petitioners.

                   Adam Paul Laxalt, Attorney General, and Lawrence J.C. VanDyke,
                   Solicitor General, Joseph Tartakovsky, Special Assistant Attorney
                   General, and Ketan D. Bhirud, Chief Deputy Attorney General, Carson
                   City,
                   for Real Party in Interest Dan Schwartz, Nevada State Treasurer.

                   Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, and Don Springmeyer,
                   Justin C. Jones, and Bradley S Schrager, Las Vegas; Education Law
                   Center and David G. Sciarra and Amanda Morgan, Newark, New Jersey;
                   Munger, ToIles & Olson LLP, and Tamerlin J. Godley, Thomas Paul
                   Clancy, and Samuel T. Boyd, Los Angeles, California,
                   for Real Parties in Interest Hellen Quan Lopez, Michelle Gorelow, Electra
                   Skryzdlewski, Jennifer Carr, Linda Johnson, Sarah Soloman, and Brian
                   Soloman.




                   BEFORE HARDESTY, SAITTA and PICKERING, JJ.

                                                   OPINION
                   By the Court, HARDESTY, J.:
                               In this original petition for a writ of mandamus, we must
                   determine whether the district court abused its discretion in denying
                   petitioners' motion to intervene as defendants in the underlying action as
                   a matter of right under NRCP 24(a), or alternatively, through permissive
                   intervention under NRCP 24(b). We conclude, as the district court found,
                   that petitioners' "interest is adequately represented" by real party in
                   interest Dan Schwartz, Nevada Treasurer, in his official capacity (State).
                   NRCP 24(a)(2). Petitioners and the State share the same goal of having
                   the education grant program created by Senate Bill 302 declared
SUPREME COURT
        OF
     NEVADA

                                                        2
(01 1947A    (e4
                 constitutional. The State, in defending S.B. 302's validity, is presumed to
                 be adequately representing the interests of citizens who support the bill,
                 including petitioners. Petitioners failed to overcome the presumption
                 when they could not show any conflict of interest with the State's position
                 or cite an argument they would make that the State would not. As for the
                 denial of permissive intervention, such decisions are given particular
                 deference, including considerations of potential delay and increased costs
                 in adding parties. Petitioners' failed to provide any supportable reasons
                 why a writ should issue to reverse that discretionary decision. Moreover,
                 while the district court did not perceive any benefit to petitioners'
                 intervention, it invited them to brief the determinative issue as amici
                 curiae, which, under the circumstances, is an adequate alternative to
                 permissive intervention. As we perceive no abuse of discretion in the
                 district court's decision, we deny writ relief.
                                                BACKGROUND
                              This petition arises out of a district court action in which
                 several parents are challenging the constitutionality of S.B. 302 on their
                 own behalf and on behalf of their minor children who attend Nevada
                 public schools. Senate Bill 302
                              establish[es] a program by which a child who
                              receives instruction from a certain entity rather
                              than from a public school may receive a grant of
                              money in an amount equal to the statewide
                              average basic support per-pupil [and] provid[es]
                              for the amount of each grant to be deducted from
                              the total apportionment to the school district.
                 2015 Nev. Stat., ch. 332, at 1824. Plaintiffs filed their suit against
                 defendant Dan Schwartz, in his official capacity as the Treasurer of the
                 State of Nevada.

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                                 Petitioners, who are parents seeking to apply for the grants,
                    moved to intervene in district court as defendants, arguing that they
                    satisfy the requirements for intervention of right under NRCP 24(a), or
                    alternatively that they should be permitted to intervene under NRCP
                    24(b) to assist the court "in focusing on the effect of the challenged law on
                    its real beneficiaries, parents and children." Plaintiffs opposed the motion,
                    and the State did not. After the district court denied the motion,
                    petitioners filed this petition for a writ of mandamus to compel the district
                    court to grant their application to intervene.
                                                       DISCUSSION
                                A writ of mandamus is available to compel the performance of
                    an act that the law requires as a duty resulting from an office, trust, or
                    station or to control an arbitrary or capricious exercise of discretion. NRS
                    34.160; Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                    197, 179 P.3d 556, 558 (2008). Because petitioners are not parties to the
                    underlying action and cannot appeal the district court's order denying
                    intervention, a mandamus petition is an appropriate method to seek
                    review of such an order. Am. Home Assurance Co. v. Eighth Judicial Dist,
                    Court, 122 Nev. 1229, 1234, 147 P.3d 1120, 1124 (2006). Petitioners have
                    the burden of demonstrating that writ relief is warranted.     Pan v. Eighth
                    Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); see Am.
                    Home Assurance Co., 122 Nev. at 1234, 147 P.3d at 1124 (recognizing the
                    district court's considerable discretion in deciding a motion to intervene
                    and declining to grant writ relief where petitioners failed to demonstrate a
                    clear abuse of that discretion).
                    Intervention of right
                                Petitioners first argue that the district court was required to
                    grant their application for intervention of right because they met the rule's
SUPREME COURT
        OF
     NEVADA
                                                           4
lO) 1947A    Aps,
                   prerequisites for rightful intervention and the district court applied the
                   wrong legal standard in determining that they did not. As the district
                   court's discretionary judgment rested on the words of NRCP 24(a), we
                   disagree that the rule mandates a different outcome.
                               NRCP 24(a) provides that
                               [u]pon timely application anyone shall be
                               permitted to intervene in an action: (1) when a
                               statute confers an unconditional right to
                               intervene; or (2) when the applicant claims an
                               interest relating to the property or transaction
                               which is the subject of the action and the applicant
                               is so situated that the disposition of the action
                               may as a practical matter impair or impede the
                               applicant's ability to protect that interest, unless
                               the applicant's interest is adequately represented
                               by existing parties.
                   We have previously held that an applicant for intervention of right must
                   show "(1) that it has a sufficient interest in the litigation's subject matter,
                   (2) that it could suffer an impairment of its ability to protect that interest
                   if it does not intervene, (3) that its interest is not adequately represented
                   by existing parties, and (4) that its application is timely." Am. Home
                   Assurance Co., 122 Nev. at 1238, 147 P.3d at 1126. "Determining whether
                   an applicant has met these four requirements is within the district court's
                   discretion." Id.
                               Here, the district court found that although petitioners
                   arguably met requirements 1, 2, and 4 for intervention of right, they failed
                   to satisfy requirement 3 by demonstrating that their interest in upholding
                   the constitutionality of S.B. 302 would not be adequately represented by
                   the State. The district court determined that where, as here, the original
                   defendant in a suit is a state official represented by the state attorney
                   general, the applicant seeking intervention must make a "very compelling
SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    are
                showing" to overcome a presumption that the government will adequately
                represent the applicant's interests.
                            Petitioners contend that the district court applied the wrong
                standard in resolving their motion, as they were required to show only
                that the State's representation "may be" inadequate in order to overcome
                the presumption. According to petitioners, they met this minimal burden
                by arguing that the State has broader interests than they do on a
                theoretical level and that they might, without actually identifying any,
                make different arguments than the State. In that regard, petitioners
                assert that in finding that petitioners had no independent legal interest in
                seeing the constitutionality of S.B. 302 upheld, the district court failed to
                recognize their "liberty interest in the educational upbringing of their
                children." Petitioners' understanding of their burden to overcome the
                presumption of the State's adequate representation does not accurately
                reflect the legal standard that applies when the State and the intervention
                applicant share the same goal in the litigation, and therefore these
                arguments do not provide a basis for writ relief.
                            "The most important factor in determining the adequacy of
                representation is how the interest compares with the interests of existing
                parties . . . . [and] when an applicant for intervention and an existing
                party have the same ultimate objective, a presumption of adequacy of
                representation arises." Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir.
                2003). Although the Ninth Circuit explained that "[t]he burden on
                proposed intervenors in showing inadequate representation is minimal,
                and would be satisfied if they could demonstrate that representation of
                their interests 'may be' inadequate," it also recognized that there is an
                "assumption of adequacy when the government is acting on behalf of a

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                constituency it represents," and "[i]n the absence of a 'very compelling
                showing to the contrary,' it will be presumed that a state adequately
                represents its citizens when the applicant shares the same interest."      Id.
                (quoting 7C Charles Alan Wright et al., Federal Practice and Procedure
                § 1909 (3d ed. 2007)); see also Lundberg v. Koontz, 82 Nev. 360, 362-63,
                418 P.2d 808, 809 (1966) (denying a motion to intervene of right on the
                basis that the interests of the intervenor applicants were adequately
                represented by the State because the single issue raised was an issue of
                law on which the applicants and the State sought the same outcome).
                            Consistent with the Ninth Circuit's reasoning, we held in
                American Home Assurance Co. that although the applicant's burden to
                prove the inadequacy of representation "has been described as 'minimal,'
                when the [applicant's] interest or ultimate objective in the litigation is the
                same as the [existing parts/]'s interest or subsumed within [that existing
                party's] objective, the . . . representation should generally be adequate,
                unless the [applicant] demonstrates otherwise." 122 Nev. at 1241, 147
                P.3d at 1128. We concluded that unless the applicant "can show that the
                [existing party] has a different objective, adverse to its interest," or can
                show that the existing party "may not adequately represent their shared
                interest, the [existing party's] representation is assumed to be adequate."
                Id. at 1242, 147 P.3d at 1129.
                            In this case, petitioners and the State have the same ultimate
                objective—a determination that S.B. 302 is constitutional—and petitioners
                did not identify any conflicting interest or point to any arguments that the
                State was refusing to make in support of the bill's constitutionality. To
                the contrary, the State has shown its willingness to fully defend the bill,
                including through appeal. As for petitioners' argument that the State's

SUPREME COURT
        OF
     NEVADA

                                                      7
(0) 1947A
                interest in upholding the bill is broader than the liberty interest
                petitioners identified in seeking intervention, the only issue in this case is
                the constitutionality of S.B. 302, and petitioners do not indicate how
                protecting their right to choose where to educate their children would
                result in their assertion of different defenses in support of the
                determinative issue. Although petitioners cite to school voucher litigation
                in other states to support their contention that the State's arguments may
                differ from their own, use of different legal arguments and strategies is
                not per se inadequate representation.       Perry v. Proposition 8 Official
                Proponents, 587 F.3d 947, 954 (9th Cir. 2009). Regardless, petitioners
                failed to identify any such differing arguments in this case, although they
                presumably could have done so, and they likewise did not provide
                examples of how the defenses raised by the intervenor parents in the cases
                cited were different from the state's defenses in those cases. Instead,
                petitioners note that the intervenor-parents in those cases pursued
                different litigation strategies, which does not justify intervention of right.
                On this record, the district court had no reason to conclude that the State's
                representation would be inadequate.
                            Because petitioners have not shown that they have a different
                legal interest than the State in the outcome of the litigation or that their
                interests in defending the suit are adverse to the State's interests, the
                district court correctly determined that petitioners failed to make the
                required compelling showing to overcome the presumption that the State
                will adequately represent their interest. Am. Home Assurance Co., 122
Nev. at 1234, 147 P.3d at 1124; Arakaki, 324 F.3d at 1086. Thus,
                petitioners have failed to meet their burden to demonstrate that a writ
                should issue to compel the district court to grant intervention of right.

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                Permissive intervention
                            Petitioners next argue that the district court abused its
                discretion by denying their request for permissive intervention under
                NRCP 24(b), pointing to two alleged legal errors. First, petitioners argue
                that the district court did not adequately consider "whether the
                intervention will unduly delay or prejudice the adjudication of the rights of
                the original parties" as is required by NRCP 24(b)(2). Second, petitioners
                contend that the district court's decision was based on an erroneous
                finding that petitioners did not comply with NRCP 24(c)'s requirement
                that a motion for intervention "be accompanied by a pleading setting forth
                the claim or defense for which intervention is sought."
                            NRCP 24(b) provides that
                            [u]pon timely application anyone may be
                            permitted to intervene in an action: (1) when a
                            statute confers a conditional right to intervene; or
                            (2) when an applicant's claim or defense and the
                            main action have a question of law or fact in
                            common. In exercising its discretion the court
                            shall consider whether the intervention will
                            unduly delay or prejudice the adjudication of the
                            rights of the original parties.
                The district court's concerns in denying permissive intervention centered
                on the potential for delay and increased costs, which it determined would
                come with no measurible benefit to the court's ability to determine the
                legal and factual issues in the case. The district court also found that
                petitioners failed to comply with NRCP 24(c)'s procedural requirements
                and instead filed numerous documents, including an opposition to
                plaintiffs' preliminary injunction motion, a filing in support of the State's
                motion to dismiss, and notices to substitute and associate counsel even
                though they were not parties and had no legal basis to do so. The district

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                 court therefore declined to exercise its discretion to grant permissive
                 intervention.
                             A district court's ruling on permissive intervention is subject
                 to "particularly deferential" review. United States v. City of New York,   198
F.3d 360, 367 (2d Cir. 1999). Permissive intervention "is wholly
                 discretionary with the [district] court. . . and even though there is a
                 common question of law or fact, or the requirements of Rule 24(b) are
                 otherwise satisfied, the court may refuse to allow intervention." 7C
                 Charles Alan Wright et al., Federal Practice and Procedure §1913 (3d ed.
                 2007). Thus, on review, the question "is not whether the factors which
                 render permissive intervention appropriate under [Rule] 24(b) were
                 present,' but is rather 'whether the trial court committed a clear abuse of
                 discretion in denying the motion?" New Orleans Pub. Serv., Inc. v. United
                 Gas Pipe Line Co., 732 F.2d 452, 471 (5th Cir. 1984) (quoting Korioth v.
                 Briscoe, 523 F.2d 1271, 1278 (5th Cir. 1975)).
                             The district court properly considered the potential for delay
                 and increased costs to the parties, as required by NRCP 24(b)(2), and
                 although petitioners argue that the district court merely mentioned
                 generalized concerns in this regard, this is precisely the type of fact-based
                 judgment determination entitled to particular deference by a reviewing
                 court. Thus, petitioners have not demonstrated that the district court
                 clearly abused its discretion in denying permissive intervention on this
                 score.
                             Providing further reason to deny the writ petition as to
                 permissive intervention, the district court invited petitioners to submit
                 briefs on determinative issues as amici curiae. See Bush v. Viterna, 740
F.2d 350, 359 (5th Cir. 1984) (recognizing that an appeals court may

SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A    e
                 consider the fact that the intervention applicant has been granted amicus
                 curiae status in the case in reviewing a challenge to an order denying
                 permissive intervention). Under the circumstances, amicus participation
                 is an adequate alternative to permissive intervention.       See McHenry v.
                 Comm'r, 677 F.3d 214, 227 (4th Cir. 2012) ("Numerous cases support the
                 proposition that allowing a proposed intervenor to file an amicus brief is
                 an adequate alternative to permissive intervention." (citing Ruthardt v.
                 United States, 303 F.3d 375, 386 (1st Cir. 2002); Mumford Cove Ass'n v.
                 Town of Groton, 786 F.2d 530, 535 (2d Cir. 1986); Bush, 740 F.2d at 359;
                 and Brewer v. Republic Steel Corp., 513 F.2d 1222, 1225 (6th Cir. 1975))).
                 As one court has observed, "[w]here he presents no new questions, a third
                 party can contribute usually most effectively and always most
                 expeditiously by a brief amicus curiae and not by intervention." Bush, 740
F.2d at 359 (quotation omitted). Although there may be instances in
                 which amicus curiae status would not be an adequate substitute for
                 permissive intervention, petitioners have not shown or argued that this is
                 such a case.
                                We therefore deny the petition for a writ of mandamus.



                                                               Hardesty

                 We concur:


                                                 J.
                 Saitta


                                               , J.

SUPREME COURT
        OF
     NEVADA

                                                        11
(0) 1947A    e